 

Exhibit 10.3

 

January 24, 2018

 

PERSONAL AND CONFIDENTIAL

 

Vuzix Corporation

25 Hendrix Road, Suite A

West Henrietta, NY 14586

 

Dear Sirs:

 

This letter will confirm the understanding and agreement (the “Agreement”)
between Chardan Capital Markets, LLC (“Broker”) and Vuzix Corporation (the
“Company”) as follows:

 

1.Engagement: The Company hereby engages Broker as its agent in the private or
public placement(s) of one or more classes or series of registered or
unregistered securities of the Company to investors (the “Investors”). Such
securities (the “Securities”) may take the form of common stock or other
equity-linked securities or any combination thereof. Such placements shall be
referred to as the “Transactions”. Broker may retain other brokers or dealers to
act as sub-agents or selected-dealers on its behalf in connection with such
Transactions.

 

2.Broker’s Role:  Broker hereby accepts the engagement described herein and, in
that connection, agrees to:

 

(a)assist in the preparation of other communications to be used in placing the
Securities, whether in the form of letter, circular, notice or otherwise; and

 

(b)assist and advise the Company with respect to the negotiation of the sale of
the Securities to the Investors.

 

3.Term; Exclusivity: This exclusive engagement will commence on the date hereof
and terminate on February 2, 2018. Upon termination of this Agreement the
Company shall pay to Broker all fees earned and reimburse Broker for all
reasonable expenses incurred, in accordance with Paragraphs 7 and 8 hereof,
respectively. The Company agrees to pay Broker any fees specified in Paragraph 7
during the time limitations specified herein. The Company agrees that this
section 3 and the provisions relating to the payment of fees, reimbursement of
expenses, indemnification and contribution, confidentiality, conflicts,
independent contractor and waiver of the right to trial by jury will survive any
termination of this letter agreement.

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

 1 

 

 

4.Best Efforts: It is understood that Broker’s involvement in a Transaction is
strictly on a reasonable best efforts basis and that the consummation of a
Transaction will be subject to, among other things, market conditions.

 

5.Information: The Company shall furnish, or cause to be furnished, to Broker
all information requested by Broker for the purpose of rendering services
hereunder (all such information being the “Information”). The Company recognizes
and confirms that Broker (a) will use and rely on the Information and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Information and such other information; and (c) will not make an appraisal
of any of the assets or liabilities of the Company. Broker shall be a third
party beneficiary of any representations, warranties and covenants made by the
Company to any Investor in a Transaction.

 

6.Related Agreement:

 

(a)If required by Broker, the Company shall enter into a Placement Agency
Agreement with Broker that is substantially consistent with Broker’s standard
form, modified as appropriate to reflect the terms of the applicable Transaction
and containing such terms, covenants, conditions, representations, warranties,
and providing for the delivery of legal opinions, comfort letters and officer’s
certificates, all in form and substance satisfactory to Broker and its counsel.

 

(b)The sale of Securities to any Investor will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such Investor in a form
reasonably satisfactory to the Company and Broker. Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective investors.

 

(c)Notwithstanding anything herein to the contrary, in the event that Broker
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement (or include such revisions in the final
underwriting or placement agency agreement) in writing upon the request of
Broker to comply with any such rules; provided that any such amendments shall
not provide for terms that are less favorable to the Company.

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

 2 

 

 

7.Fees: As compensation for the services to be rendered by Broker hereunder, the
Company will pay Broker the following fee (“Transaction Fee”):

 

(a)A cash fee equal to $1,400,000.00. Such Transaction Fee shall be payable
immediately upon the closing of each Transaction, via wire (wire instruction
will be provided by Broker)

 

(b)Broker shall be entitled to a 6% Transaction Fee under clauses (a) and (b)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by the investors set forth on Schedule A whom Broker had
introduced, directly or indirectly, to the Company during the term of this
Agreement, if such Tail Financing is consummated at any time within the 3-month
period following the expiration or termination of this Agreement.

 

8.Indemnification:

 

(a)To the extent permitted by law, the Company will indemnify Broker and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to this
engagement letter, except to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from Broker’s willful misconduct or gross negligence in performing
the services described herein.

 

(b)Promptly after receipt by Broker of notice of any claim or the commencement
of any action or proceeding with respect to which Broker is entitled to
indemnity hereunder, Broker will notify the Company in writing of such claim or
of the commencement of such action or proceeding, and the Company will assume
the defense of such action or proceeding and will employ counsel reasonably
satisfactory to Broker and will pay the fees and expenses of such counsel.
Notwithstanding the preceding sentence, Broker will be entitled to employ
counsel separate from counsel for the Company and from any other party in such
action if counsel for Broker reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and Broker. In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company, in addition to local counsel. The Company will have the
exclusive right to settle the claim or proceeding provided that the Company will
not settle any such claim, action or proceeding without the prior written
consent of Broker, which will not be unreasonably withheld.

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

 3 

 

 

(c)The Company agrees to notify Broker promptly of the assertion against it or
any other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by this engagement letter.

 

(d)If for any reason the foregoing indemnity is unavailable to Broker or
insufficient to hold Broker harmless, then the Company shall contribute to the
amount paid or payable by Broker as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and Broker on the
other, but also the relative fault of the Company on the one hand and Broker on
the other that resulted in such losses, claims, damages or liabilities, as well
as any relevant equitable considerations. The amounts paid or payable by a party
in respect of losses, claims, damages and liabilities referred to above shall be
deemed to include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, Broker’s share of the liability hereunder shall not be in excess of the
amount of fees actually received, or to be received, by Broker under this
engagement letter (excluding any amounts received as reimbursement of expenses
incurred by Broker).

 

(e)These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this engagement letter is
completed and shall survive the termination of this engagement letter, and shall
be in addition to any liability that the Company might otherwise have to any
indemnified party under this engagement letter or otherwise.

 

9.Governing Laws: This letter agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. The Company irrevocably submits to the
jurisdiction of any court of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of this letter agreement or our engagement hereunder.

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

 4 

 

 

Each of the Company and Broker hereby waives any right it may have to a trial by
jury in respect of any claim brought by or on behalf of either party based upon,
arising out of or in connection with this letter agreement, our engagement
hereunder or the transaction contemplated hereby.

 

All fees and expenses payable hereunder will be payable in U.S. dollars in cash.
The Company hereby irrevocably consents to the service of process in any
proceeding by the mailing of copies of such process to the Company at its
address set forth above.

 

10.Confidentiality: Except as required by law, this Agreement and the services
and advice to be provided by Broker hereunder, shall not be disclosed to third
parties without Broker’s prior written permission. Notwithstanding, Broker shall
be permitted to advertise the services it provided in connection with each
Transaction subsequent to the consummation of such Transaction. Such expense
shall not be reimbursable under paragraph 7 hereof.

 

11.No Brokers: The Company represents and warrants to Broker that there are no
brokers, representatives or other persons which have an interest in compensation
due to Broker from any transaction contemplated herein or which would otherwise
be due any fee, commission or remuneration upon consummation of any Transaction.

 

12.Authorization: The Company and Broker represent and warrant that each has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound.

 

13.Independent Contractor: The Company acknowledges that in performing its
services, Broker is acting as an independent contractor, and not as a fiduciary,
agent or otherwise, of the Company or any other person. The Company acknowledges
that in performing its services hereunder, Broker shall act solely pursuant to a
contractual relationship on an arm’s length basis (including in connection with
determining the terms of any Transaction). Any review by Broker of the Company,
the transaction contemplated hereby or other matters relating to such
transactions has been and shall be performed solely for the benefit of Broker
and shall not be on behalf of the Company. The Company agrees that is shall not
claim that Broker owes a fiduciary duty to the Company in connection with such
transaction or the process leading thereto. No one other than the Company is
authorized to rely upon engagement of Broker hereunder or any statements,
advice, opinions or conduct by Broker. The Company further acknowledges that
Broker may perform certain of the services described herein through one or more
of its affiliates and any such affiliates shall be entitled to the benefit of
this Agreement. This Paragraph 13 shall survive the termination or expiration of
this Agreement.

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

 5 

 

 

14.Conflicts: The Company acknowledges that Broker and its affiliates may have
and may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Broker may acquire information of
interest to the Company. Broker shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.

 

15.Anti-Money Laundering: To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States
requires all financial institutions to obtain, verify and record information
that identifies each person with whom they do business. This means we must ask
you for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.

 

16.Miscellaneous: This Agreement constitutes the entire understanding and
agreement between the Company and Broker with respect to the subject matter
hereof and supersedes all prior understanding or agreements between the parties
with respect thereto, whether oral or written, express or implied. Any
amendments or modifications must be executed in writing by both parties. It is
understood and agreed that Broker’s services hereunder will not include
providing any tax, accounting, legal or regulatory advice or developing any tax
strategies for the Company. This Agreement and all rights, liabilities and
obligations hereunder shall be binding upon and inure to the benefit of each
party’s successors but may not be assigned without prior written approval of the
other party. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument. The descriptive headings of the
Paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in anyway the meaning
or interpretation of this Agreement.

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

 6 

 

 

If all the foregoing is acceptable to you, please so indicate by signing in the
space provided below and returning a signed copy of this letter to us for our
records.

 

Broker is delighted to accept this engagement and looks forward to working with
you. Please confirm that the foregoing correctly set forth our agreement by
signing the enclosed duplicate of this letter in the space provided and
returning it, whereupon this letter shall constitute a binding agreement as of
the date first above written.

 

  Very truly yours,       CHARDAN CAPITAL MARKETS, LLC       By: /s/ George
Kaufman     Name: George Kaufman     Title: Managing Director

 

ACCEPTED AND AGREED TO

AS OF THE ABOVE DATE:

 

VUZIX CORPORATION

 

BY: /s/ Grant Russell     Name: Grant Russell     Title: EVP & CFO  

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

 7 

 

 

Schedule A

 

Empery Asset Master and its affiliates (including but not limited to Empery Tax
Efficient, LP and Empery Tax Efficient II, LP)

Harvest

Connective

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

 8 

 